      Case 5:21-cv-00027-MW-MJF Document 6 Filed 02/17/21 Page 1 of 30




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF FLORIDA
                       PANAMA CITY DIVISION

ANDREW DAVID and
KELLY DAVID,

      Plaintiffs,

v.                                            Case No.: 5:21-cv-00027-MW-MJF

USAA CASUALTY INSURANCE
COMPANY,

     Defendant.
________________________________/

                     PLAINTIFFS’ MOTION TO REMAND
                    AND FOR ATTORNEY FEES AND COSTS

     COME NOW, Plaintiffs, Andrew David and Kelly David, pursuant to 28

U.S.C. § 1447, and file this Motion to Remand and for Attorney Fees and Costs,

stating the following in support thereof:

     I.     Factual History / Procedural Background.

      On July 29, 2020, Plaintiffs commenced this action by filing a Complaint for

Bad Faith Claims Handling and Unfair Insurance Claims Practices in the Circuit

Court of the Fourteenth Judicial Circuit, in and for Bay County, Florida. See, DE 1-

2, generally. In their Complaint, Plaintiffs explicitly allege that the damages claimed

are “less than Seventy Five Thousand Dollars ($75,000.00), inclusive of interest,

costs, and attorney’s fees.” Id. at ¶ 1. The amount of damages sought by Plaintiffs in


1|Page
         Case 5:21-cv-00027-MW-MJF Document 6 Filed 02/17/21 Page 2 of 30




this action remains, and will remain, less than $75,000.00. See, Declaration of

Andrew David; Declaration of Kelly David attached hereto as “Exhibit A”.

Plaintiffs, in short, do not seek damages in excess of $75,000.00. Id.

          In support of their claims, Plaintiffs allege, inter alia, that they presented a

hurricane claim to the Defendant, which Defendant failed to handle properly. See,

DE 1-2 at ¶¶ 6 – 7. In response to Defendant’s deficient claim handling, Plaintiffs

filed a Civil Remedy Notice (“CRN”) with the Florida Department of Financial

Services. Id. at ¶ 8. After the CRN went uncured for the statutory 60-day period,1

Defendant’s liability and the extent of Plaintiffs damages were determined via an

appraisal. Id. at ¶ 10 and p. 102 (Exhibit C to the Complaint). Plaintiffs were awarded

$81,778.61 in replacement cost value (“RCV”) damages through the appraisal

process. Id. at p. 102 (Exhibit C to the Complaint). All amounts owed by Defendant

to Plaintiffs were tendered well prior to Defendant’s Notice of Removal. See, Claim

File records produced by Defendant attached here to as “Exhibit B” indicating final

payments to Plaintiffs in January of 2020.

            On February 1, 2021, Defendant filed a Notice of Removal wherein it

represents that this Court has subject matter jurisdiction as the parties are diverse

and “[t]he amount in controversy is easily satisfied as Plaintiffs’ verified

interrogatory responses indicate that Plaintiffs seek a judgment in excess of


1
    See, Section 624.155(3)(a), Florida Statutes.
2|Page
       Case 5:21-cv-00027-MW-MJF Document 6 Filed 02/17/21 Page 3 of 30




$75,000.” See, DE 1 ¶ 11. The interrogatories and responses Defendant relies upon

in making this representation are as follows:

       1. Describe with specificity each and every claim for damages or other relief

           you are making against USAA CIC in this action, specifying all types,

           items and categories of loss, damage, or other reimbursement claimed, and

           including for each, a dollar amount and the formula or method you used to

           calculate that amount. If you are not able to specify an exact dollar amount,

           indicate the range or approximate amount you intend to claim.

           [RESPONSE]2 Objection. Plaintiffs object to this request on the grounds

           that it is vague, ambiguous, overly broad, and seeks irrelevant information

           not reasonably calculated to lead to the discovery of admissible evidence.

           Subject to and without waiving said objections, in accordance with Florida

           Rule of Civil Procedure 1.340(c), please see the estimates prepared by Five

           Star Claims Adjusting dated October 30, 2018 and November 16, 2018.

           Notwithstanding, please also see the Complaint filed in the instant matter.

           See also Plaintiffs’ response to Interrogatory No. 5.

           […]




2
 Plaintiffs emphasize that these responses, although sufficient, were thereafter timely amended as
permitted by law.
3|Page
   Case 5:21-cv-00027-MW-MJF Document 6 Filed 02/17/21 Page 4 of 30




         5. State in detail, and delineate by category, all amounts paid by you to

         repair or replace any property that you contend was damaged by the

         hurricane referenced in paragraph 6 of your Complaint; please identify

         who made the repairs, when the repairs were made, and the cost of the

         repairs.

         [RESPONSE] Objection. Plaintiffs object to this request on the grounds

         that it is vague, ambiguous, and overly broad. Subject to and without

         waiving said objections, see the below:

         Eric Anderson, General Contractor

         Rebuilding Strong

         In accordance with Florida Rule of Civil Procedure 1.340(c), please see

         the Rebuilding Strong invoice dated November 28, 2018, which Plaintiffs

         have paid in full

         Aaron Manahan

         Good Neighbors Fencing, Inc.

         In accordance with Florida Rule of Civil Procedure 1.340(c), please see

         the contract agreement between Plaintiff and Good Neighbors Fencing,

         Inc. dated November 18, 2019, which Plaintiffs have paid in full

         Grand Floridian Shutter Systems




4|Page
      Case 5:21-cv-00027-MW-MJF Document 6 Filed 02/17/21 Page 5 of 30




         In accordance with Florida Rule of Civil Procedure 1.340(c), please see

         Grand Floridian Shutter Systems invoice dated March 6, 2020 As the work

         for this invoice is ongoing, Plaintiffs have paid a portion of this invoice

         and will pay in full when the work is complete.

         Ridge Heating and Air Conditioning Inc.

         In accordance with Florida Rule of Civil Procedure 1.340(c), please see

         the Ridge Heating and Air Conditioning Inc. proposal dated July 8, 2020,

         which Plaintiffs have paid in full.

         Arbor Tree Care

         In accordance with Florida Rule of Civil Procedure 1.340(c), please see

         the estimate prepared by Arbor Tree Care dated July 24, 2020, which

         Plaintiffs have paid in full.

         Leake Landscapes, LLC

         In accordance with Florida Rule of Civil Procedure 1.340(c), please see

         Leake Landscapes invoice dated January 6, 2020, which Plaintiffs have

         paid in full.

      See, DE 1-4 at pp. 4 – 6.

      Defendant asserts that because “[t]he referenced estimates set forth damages

of $135,867.00 and $11,623.01 respectively […] Plaintiffs clearly seek damages in

excess of $75,000.” See, DE 1 at ¶ 14.


5|Page
      Case 5:21-cv-00027-MW-MJF Document 6 Filed 02/17/21 Page 6 of 30




      Defendant further contends that “Plaintiffs also refused to stipulate to seeking

damages less than $75,000.” Id. at p. 4, FN 1. In fact, no such request for a stipulation

was presented to Plaintiffs, either before or after removal. It is patently false to assert

otherwise. On the contrary, the following Request for Admission and response next

ensued:

      1. Admit that you will not seeks [sic] a sum or value in excess of $75,000,

          exclusive of interests and costs, in this action.

          [RESPONSE] Objection. The Complaint speaks for itself. Plaintiffs

          further object on the grounds that Plaintiffs are not required to stipulate to

          a jurisdictional amount. See Williams v. Best Buy Co., Inc., 269 F.3d 1316,

          1320 (11th Cir. 2001).

      See, DE 1-2 at p. 185.

      Defendant did not confer, seek to confer, or request a ruling on any of

Plaintiffs objections before filing this Notice of Removal.

      On February 2, 2021, counsel for the parties conferred telephonically with

respect to the instant Motion per Local Rule 7.1(B). During this conversation, the

undersigned informed defense counsel that he had misinterpreted Plaintiffs response

to interrogatory number one. Thereafter, in an effort correct counsel’s apparent

misunderstanding, and thereby avoid unnecessary motion practice, Plaintiffs served

Defendant with amended discovery responses, as follows:


6|Page
      Case 5:21-cv-00027-MW-MJF Document 6 Filed 02/17/21 Page 7 of 30




      1. Describe with specificity each and every claim for damages or other relief

         you are making against USAA CIC in this action, specifying all types,

         items and categories of loss, damage, or other reimbursement claimed, and

         including for each, a dollar amount and the formula or method you used to

         calculate that amount. If you are not able to specify an exact dollar amount,

         indicate the range or approximate amount you intend to claim.

         [RESPONSE] Plaintiffs are seeking less than $75,000 in damages,

         inclusive of interest, costs, and attorney’s fees. Please also see the

         Declarations of Plaintiffs produced herewith.

      1. Admit that you will not seek a sum or value in excess of $75,000, exclusive

         of interests and costs, in this action.

         [RESPONSE] Admitted.

      See, “Exhibit C” attached hereto.

      Since the inception of this case, Plaintiffs have made two settlement demands

– one on October 23, 2020, and another on February 10, 2021. Each was for a sum

less than $75,000.00. See, Emails attached hereto as “Exhibit D”. Plaintiffs have

sworn under oath that they do not, have not, and will not, seek damages in excess of

$75,000.00. The amount in controversy in this action is thus undeniably less than

$75,000.00, and the Court, accordingly, lacks subject matter jurisdiction. This case

must be remanded to state court.


7|Page
      Case 5:21-cv-00027-MW-MJF Document 6 Filed 02/17/21 Page 8 of 30




     II.    Legal Standard.

     “Federal courts have limited subject matter jurisdiction, or in other words, they

have the power to decide only certain types of cases.” Morrison v. Allstate Indem.

Co., 228 F.3d 1255, 1260–61 (11th Cir. 2000). Because “[s]ubject matter jurisdiction

is conferred and defined by statute[,] [i]t cannot be created by the consent of the

parties, nor supplanted by considerations of convenience and efficiency.” Id.

(internal citations omitted). “When jurisdiction is premised on the diversity of the

parties, the court is obligated to assure itself that the case involves the requisite

amount in controversy.” Id.

      “The right of removal is strictly construed, as it is considered a federal

infringement on a state’s power to adjudicate disputes in its own courts.” Marambio

v. Scottsdale Ins. Co., 2020 WL 2393119, at *2–3 (S.D. Fla. 2020)(citing to Rietwyk

v. State Farm Mut. Auto. Ins. Co., 2010 WL 2219730, at *1 (S.D. Fla. 2010)).

Therefore, all doubts regarding the federal court’s jurisdiction are to be resolved in

favor of remand. Id.; see also Whitt v. Sherman Int'l Corp., 147 F.3d 1325, 1329

(11th Cir. 1998) (“[I]t is axiomatic that ambiguities are generally construed against

removal.”); Burns v. Windsor Ins. Co., 31 F.3d 1092, 1095 (11th Cir. 1994)

(“[W]here plaintiff and defendant clash about jurisdiction, uncertainties are resolved

in favor of remand.”); Zamora v. Integon Nat'l Ins. Co., 2019 WL 7945246, at *1–3




8|Page
      Case 5:21-cv-00027-MW-MJF Document 6 Filed 02/17/21 Page 9 of 30




(S.D. Fla. 2019) (Uncertainties should be resolved in favor of remand when the

parties are disputing federal jurisdiction).

      As the party that removed the case, it is Defendant’s burden to show that the

amount in controversy exceeds $75,000. Kirkland v. Midland Mtg. Co., 243 F.3d

1277, 1281 n. 5 (11th Cir. 2001). “As here, where a complaint states an amount in

controversy below the jurisdictional requirement of $75,000.00, the removing

defendant must prove to a ‘legal certainty’ that the claim exceeds the required

amount in controversy.” Tumblebees Gymnastics, Inc. v. Nationwide Mut. Ins. Co.,

19-21308-CIV, 2019 WL 7956169, at *1 (S.D. Fla. May 15, 2019)(citing Burns, 31

F.3d at 1095).

      III.   Arguments.

             a. Plaintiffs Are Masters of Their Claim, and Their
                Claim is for Less Than $75,000.00.

      “[T]he Court gives preference to Plaintiff’s own assessment of the value of her

case.” Castellanos v. Target Corp., No. 10-62456-CIV, 2011 WL 384292, at *3

(S.D. Fla. Feb. 3, 2011) (citation omitted); see also Burns, 31 F.3d at 1095 (“While

a defendant does have a right, given by statute, to remove in certain situations,

plaintiff is still the master of his own claim.”) (citation omitted); Wright & Miller,

14A Federal Practice and Procedure § 3702 (“Plaintiff is the master of his or her

own claim; if plaintiff chooses to ask for less than the jurisdictional amount, only

the sum actually demanded is in controversy.”) (emphasis added). If a plaintiff “does
9|Page
      Case 5:21-cv-00027-MW-MJF Document 6 Filed 02/17/21 Page 10 of 30




not desire to try his case in the federal court he may resort to the expedient of suing

for less than the jurisdictional amount, and though he would be justly entitled to

more, the defendant cannot remove.” St. Paul Mercury Indem. Co. v. Red Cab Co.,

303 U.S. 283, 294 (1938).

      As the Eleventh Circuit noted in Burns:

               Defendant’s right to remove and plaintiff’s right to choose
               his forum are not on equal footing ... removal statutes are
               construed narrowly; where plaintiff and defendant clash
               about jurisdiction, uncertainties are resolved in favor of
               remand.

                                          […]
               [T]o avoid a remand, […] defendant must prove to a legal
               certainty that plaintiff’s claim must exceed [the
               jurisdiction threshold]. This strict standard is consistent
               with case law and congress’ policy of limiting federal
               diversity jurisdiction.

Id., 31 F.3d at 1095 - 1096 (emphasis added).

       In Armendariz v. Scottsdale Ins. Co., the defendant’s notice of removal

alleged that the amount in controversy exceeded $75,000 because Plaintiffs sent

Defendant an estimate of loss showing $160,640.72 in damages. Armendariz v.

Scottsdale Ins. Co., 1:20-CV-20127-UU, 2020 WL 6134262, at *1 (S.D. Fla. Feb.

20, 2020). In reliance upon Burns, the Court rejected Defendant’s position that “the

Estimate conclusively establishes the amount in controversy.” Instead, giving

“preference to Plaintiff’s own assessment of the value of her case”, the Court

remanded the case. Id. at *2; see also, Koppey v. Liberty Mut. Fire Ins. Co., 20-CV-
10 | P a g e
      Case 5:21-cv-00027-MW-MJF Document 6 Filed 02/17/21 Page 11 of 30




23583, 2020 WL 7324796, at *3 (S.D. Fla. Oct. 14, 2020)(“the more recent

settlement demand attached to Plaintiff’s Motion clearly establishes that the amount

of damages in this case at the time of removal is $57,102.24).

       Similarly, in Baisden v. Hartford Ins. Co. of the Midwest, the defendant

asserted that, notwithstanding the plaintiff’s settlement demand of $71,500.00 and

an express allegation in the complaint that the damages were less than $75,000.00,

“the $93,456.97 in the Estimate [submitted by plaintiff to defendant] conclusively

establishes the amount in controversy.” Id., 0:20-CV-60289-UU, 2020 WL

5798399, at *2 (S.D. Fla. Feb. 28, 2020). The defendant argued “that Court must

look to the Estimate, rather than Plaintiffs’ representations in settlement demands,

because the Estimate is itemized (i.e., specific) while the Plaintiffs’ representations

are conclusory and non-specific.” Id. at * 3. In rejecting the defendant’s argument

and granting the plaintiff’s motion to remand for lack of subject matter jurisdiction,

the Court held:

               [Defendant’s] argument ignores paragraph 1 of the
               Plaintiffs’ Complaint, which specifically alleges that
               Plaintiffs are seeking more than $15,000.00 “but less than
               $75,000.00, inclusive of attorney’s fees and costs.” D.E.
               1-2 ¶ 1. The Court need not look to the Estimate where
               Plaintiffs have, within the four corners of the Complaint,
               disclaimed any intent to seek more than $74,999.99, total.
               Of course, Defendant is protected by Federal Rule of Civil
               Procedure 11 (and its state court equivalent) against any
               improper gamesmanship in Plaintiffs’ damages
               representations. See Federated Mut. Ins. Co. v. McKinnon
               Motors, LLC, 329 F.3d 805 (11th Cir. 2003) (“Because
11 | P a g e
      Case 5:21-cv-00027-MW-MJF Document 6 Filed 02/17/21 Page 12 of 30




               McKinnon's lawyers are officers of this court and subject
               to sanctions under Federal Rule of Civil Procedure 11 for
               making a representation to the court for an improper
               purpose, such as merely to defeat diversity jurisdiction, we
               give great deference to such representations and presume
               them to be true.” (footnote omitted)); see also 28 U.S.C. §
               1446(a) (notice of removal must be “signed pursuant to
               Rule 11 of the Federal Rules of Civil Procedure”).

Id. (emphasis in original).

       In Meredith v. Dragomirecky, the plaintiffs moved to remand arguing 1) that

on the face of the operative complaint, plaintiffs were seeking less than $75,000.00,

and 2) that they had notified opposing counsel both that the amount in controversy

did not exceed the jurisdictional amount required by 28 U.S.C. § 1332, and that

opposing counsel was calculating plaintiffs’ damages incorrectly. Id., 3:08-CV-

1195-J-34TEM, 2009 WL 10670310, at *1 (M.D. Fla. Feb. 5, 2009). In granting the

plaintiff’s motion to remand, the Court held:

               Here, the Complaint is not silent or ambiguous in the
               manner contemplated in Brill. Instead, Plaintiffs state that
               Defendant owes them $63,573.14 and do not appear to
               omit or obscure any information needed to calculate the
               amount in controversy in order to avoid removal. Indeed,
               the Complaint would have to be read in a purposefully
               unnatural way to arrive at the ambiguity relied upon by
               Defendant. Additionally, even if the Complaint were
               somewhat ambiguous, Brill does not permit Defendant to
               substitute his own conclusion for Plaintiffs’ actual
               demand.

                                          […]


12 | P a g e
         Case 5:21-cv-00027-MW-MJF Document 6 Filed 02/17/21 Page 13 of 30




                 Moreover, Plaintiffs do not appear to be attempting to
                 improperly adjust their claim after the fact to avoid federal
                 jurisdiction. While it is certainly true that the amount in
                 controversy is determined at the time of removal and
                 subsequent events cannot add to or subtract from a
                 plaintiff’s claim so as to impact subject matter jurisdiction,
                 see Sierminski v. Transouth Fin. Corp., 216 F.3d 945, 949
                 (11th Cir. 2000), it does not appear to the Court that
                 Plaintiffs are attempting to revise their initial claim.
                 Again, the statements made by Plaintiffs clarify what is
                 requested in the Complaint, the relevant amount at the
                 time of removal, rather than alter that sum, and Defendant
                 has failed to establish that Plaintiffs actually contemplated
                 any additional sums in the claim made in the Complaint.
                 Moreover, to the extent there is uncertainty, the Court
                 must resolve the ambiguity in favor of remand. See Burns,
                 31 F.3d at 1095.

Id. at *3 – 4.

          In the instant case, as in Armendariz and Koppey, Plaintiffs valuation of their

damages, as evidenced by the only two settlement demands presented in this case

and Plaintiffs’ sworn declarations, is both less than the jurisdictional threshold and

entitled to deference over Defendant’s misguided interpretation of since-amended,

now null, discovery responses.3 Just as in Baisden, Plaintiffs’ complaint expressly

states that the damages sought are less than $75,000.00, inclusive of attorney fees,

and Plaintiffs settlement demands, both pre and post-removal, have all been less than

$75,000. It is well established that “[t]he Court need not look to the Estimate where

Plaintiffs have, within the four corners of the Complaint, disclaimed any intent to


3
    Defendant erroneous interpretation of Plaintiffs original discovery responses is detailed below.
13 | P a g e
      Case 5:21-cv-00027-MW-MJF Document 6 Filed 02/17/21 Page 14 of 30




seek more than $74,999.99, total.” Baisden, 2020 WL 5798399 at *3 (emphasis in

original). Finally, as in Meredith, Plaintiffs have clarified for Defendant the amount

in controversy, through amended discovery responses and sworn declarations,

thereby foreclosing any possibility of ambiguity or uncertainty.

       In sum, because the record before the Court conclusively establishes that the

amount in controversy is less than $75,000.00, the Court lacks subject matter

jurisdiction and remand is mandatory.

               b. Defendant’s Claim that the Repair Estimates and
                  Invoices Produced in Discovery Constitute an
                  Accurate Reflection of the Damages Sought is
                  Without Merit.

       As detailed supra, the interrogatory and request for admission upon which

Defendant relies in support of removal have been amended to remove any doubt as

to the amount of damages sought by Plaintiffs in this case. See, “Exhibit C”.

Assuming arguendo, that the initial discovery response are relevant to the Court’s

analysis here, the original responses do not, as Defendant claims, satisfy the

Defendant’s burden.

       Initially, the original discovery responses asserted objections. Defendant did

not confer, or seek to confer, with Plaintiffs’ counsel in an effort to resolve those

objections, nor did Defendant request a ruling from the Court on those objections

prior to filing its Notice of Removal. Instead, Defendant ignored the objections, and



14 | P a g e
      Case 5:21-cv-00027-MW-MJF Document 6 Filed 02/17/21 Page 15 of 30




simply assigned its own interpretation of the documents referenced to arrive at the

conclusion it desired.

       As detailed above, in response to interrogatory number one Plaintiffs

objected, and then directed Defendant to the Complaint, two estimates prepared by

Five Star Claims, and Plaintiffs’ response to interrogatory number five. In response

to interrogatory number five, Plaintiffs listed and produced contractor invoices for

repairs. In its Notice of Removal, Defendant maintains that because Five Star

estimated the total cost to repair the hurricane damage at $135,867.00 and

$11,623.01, and because Plaintiffs produced invoices for repairs totaling

$83,073.15, Plaintiffs seek damages in excess of $75,000 in this case. See, DE 1 at

¶ 14. This position is untenable. Indeed, it fails for multiple reasons.

       Initially, and most importantly, explicitly referenced in the original

interrogatory response was the Complaint which states unequivocally that “this is an

action for bad faith claims handling and unfair insurance claims practices with

damages greater than Thirty Thousand Dollars ($30,000.00), exclusive of interest,

costs, and attorney fees, but less than Seventy Five Thousand Dollars ($75,000.00),

inclusive of interest, costs, and attorney's fees.” See, DE 1-2 (emphasis added).

Here, the inquiry stops, as “[t]he Court need not look to the Estimate where Plaintiffs

have, within the four corners of the Complaint, disclaimed any intent to seek more

than $74,999.99, total.” Baisden, 2020 WL 5798399 at *3 (emphasis in original);


15 | P a g e
      Case 5:21-cv-00027-MW-MJF Document 6 Filed 02/17/21 Page 16 of 30




see also, Wilson v. Am. Sec. Ins. Co., 18-60760-CIV, 2018 WL 7080031, at *3 (S.D.

Fla. June 21, 2018)(“The Court will not attempt to calculate the amount of damages

based on the public adjuster’s estimate since that would be an impermissible exercise

in speculation”)(citing Pretka v. Kolter City Plaza II, Inc., 608 F.3d 744, 753 (11th

Cir. 2010)).

       Next, inasmuch as this is not a breach of contract case, Plaintiffs do not, and

cannot, claim damages equal to the cost to repair and/or replace the damage caused

to the insured property. Defendant does not cite, nor does there exist, legal authority

to support Defendant’s apparent position that the estimated and/or incurred costs to

repair or replace property damage are recoverable in a bad faith action brought

against a property insurer, after the insurer’s liability and extent of damages on the

underlying claim has been determined. Instead, Plaintiffs damages are, as a matter

of law, limited to “those amounts that are the consequence of the insurer’s bad faith.”

Imhof v. Nationwide Mut. Ins. Co., 643 So. 2d 617, 619 (Fla. 1994)(receded from on

other grounds by State Farm Mut. Auto. Ins. Co. v. Laforet, 658 So. 2d 55, 63 (Fla.

1995)).4 Because Plaintiff do not, and cannot not, claim damages equal to the costs


4
  While potentially available under Fla. Stat § 624.155, leave of Court to amend to seek punitive
damages was neither sought nor granted prior to removal. See, Fla. Stat. § 768.72 (requiring leave
of Court to assert claims for punitive damages in civil actions). As such, punitive damages are not
relevant to the Court’s inquiry as to the amount in controversy at the time of removal. See, e.g.,
Pretka v. Kolter City Plaza II, Inc., 608 F.3d 744, 751 (11th Cir. 2010) “A court’s analysis of the
amount-in-controversy requirement focuses on how much is in controversy at the time of removal,
not later”).

16 | P a g e
      Case 5:21-cv-00027-MW-MJF Document 6 Filed 02/17/21 Page 17 of 30




of repairs, Defendant has failed to carry its evidentiary burden with respect to the

amount in controversy.

       Finally, even if the estimates and invoices referenced in Plaintiffs original

response to defense interrogatory number one were relevant (which they are not),

Defendant’s argument still fails. When read as a whole, the response makes clear

that much of the cost of repair has already been paid. To reiterate, Plaintiffs’ original

interrogatory response explicitly references the Complaint, which makes clear, by

way of both allegations and exhibits, that the appraisal process set Defendant’s

liability to Plaintiffs on the underlying claim at a replacement cost value of

$81,778.61. See, DE 1-2 at p. 102. The estimates upon which Defendant erroneously

relies total $148,278.28 in replacement cost value, leaving a difference of just

$66,499.67, before application of the $5,200.00 hurricane deductible. See, DE 1-2 at

p. 15; DE 1-5 at pp. 19 and 63. The same holds true when Defendant’s payments are

applied to the invoices totaling $83,073.15 -- the amount in controversy falls well

below the jurisdictional threshold ($83,073.15 – $81,778.61 = $1,294.54, before

deductible). Of course, no claim is, or could, be made for the sum of estimated and

actual costs to repair the same5 items. See, e.g., Montage Group, Ltd. v. Athle-Tech




5
  As expected, a cursory review invoices from Plaintiffs’ contractors reveals that the majority of
the repairs reflected therein are also accounted for on the Five Star estimates. See, DE 1-5 at p. 3
and p. 98 (roofing), p. 17 and p. 99 (fencing), p. 17 and p. 100 (landscaping), p. 17 and p. 101(tree
work), pp. 5 – 6, 9 – 10 and pp. 102 – 107 (windows), pp. 17 and p. 107 (HVAC).
17 | P a g e
        Case 5:21-cv-00027-MW-MJF Document 6 Filed 02/17/21 Page 18 of 30




Computer         Sys.,     Inc.,   889   So.    2d    180,           199   (Fla.   2d    Dist.    App.

2004)(“A double recovery based on the same element of damages is prohibited.”)

         Thus, even if Plaintiffs were seeking to recover the cost to repair or replace

the damage to the insured property through this lawsuit (which they are not), it is

axiomatic that the amount already awarded and paid,6 as well as the deductible, must

be applied as a set-off in calculating the amount in controversy. Authorities

supporting this required reduction are legion. See, e.g., Tumblebees Gymnastics,

Inc., 2019 WL 7956169 at *1 (“In resolving the scope of its subject-matter

jurisdiction, the undersigned must consider evidence that insurance payments

reduced        the       amount-in-controversy       if        the     reduction      occurred before

removal.”)(quoting Teodorescu v. Intown Suites Military Trail, LLC, No. 17-80054,

2017 WL 9280112, at *2 n.1 (S.D. Fla. Feb. 9, 2017); Ruffer v. State Farm Mut.

Auto. Ins. Co., No. 8:15-CV-1914-T-23TBM, 2015 WL 8739928, at *2 (M.D. Fla.

Dec. 15, 2015) (considering a set-off that occurred before removal in determining

the      amount-in-controversy);         Bradbury         v.     First      Liberty     Ins.     Corp.,

618CV1781ORL22DCI, 2018 WL 8224780, at *2 (M.D. Fla. Nov. 1, 2018)(“In

calculating the amount in controversy, courts have reduced repair estimates and

claims by the deductible.”)(collecting cases); Bittorf v. Lexington Ins. Co., No. 6:18-

cv-632-ORL-37TBS, 2018 WL 2976734, at *3 (M.D. Fla. May 24, 2018) (reducing


6
    See, “Exhibit B” evidencing payments to Plaintiffs.
18 | P a g e
      Case 5:21-cv-00027-MW-MJF Document 6 Filed 02/17/21 Page 19 of 30




the plaintiff’s repair estimate by the deductible to determine the amount in

controversy), report and recommendation adopted, 2018 WL 2970923 (M.D. Fla.

June 13, 2018);Albino Investments, LLC v. Geovera Specialty Ins. Co., 8:20-CV-

1326-T-60JSS, 2020 WL 6343293, at *1 (M.D. Fla. July 23, 2020)(“In determining

the value of an insured’s breach of contract claim, the Court must exclude from the

calculation any amount the insurer has already paid under the policy.”)

       To posit otherwise would be to ignore the fundamental principal that, in an

action premised on bad faith, a plaintiff cannot make a “double recovery” by

attempting to recoup breach of contract damages via the bad faith action. See, e.g.,

Ticor Title Ins. Co. v. U. Creek, Inc., 767 F. Supp. 1127 (M.D. Fla. 1991)(“Any

damages for title insurer’s failure to acknowledge and act promptly upon

communications with respect to claims would duplicate damages for breach of

policy and could not be recovered under Florida law”). Defendant’s tortured

interpretation of Plaintiffs’ original response to interrogatory number one, and its

flawed valuation of Plaintiffs’ damages, do not alter the fact that the amount in

dispute here is less than $75,000.00. Subject matter jurisdiction is thus lacking and

remand is required.

               c. Plaintiffs Did Not Refuse to Stipulate to the Amount
                  of Damages.

       As detailed above, Defendant’s Notice of Removal claims that “Plaintiffs also

refused to stipulate to seeking damages less than $75,000.” See, DE 1 at FN 1. As
19 | P a g e
      Case 5:21-cv-00027-MW-MJF Document 6 Filed 02/17/21 Page 20 of 30




noted, and in fact, no stipulation to this effect was ever presented to, much less

refused by, Plaintiffs. Instead, a request for admission under Florida Rule of Civil

Procedure 1.370 was served upon Plaintiffs which requested that Plaintiffs admit

“that you will not seeks a sum or value in excess of $75,000, exclusive of interests

and costs, in this action.” See, DE 1-2 at p. 185. In their initial response Plaintiffs

objected, citing decades-old Eleventh Circuit precedent holding that “[t]here are

several reasons why a plaintiff would not so stipulate, and a refusal to stipulate

standing alone does not satisfy [the defendant’s] burden of proof on the jurisdictional

issue.” Williams v. Best Buy Co., Inc., 269 F.3d 1316, 1320 (11th Cir. 2001).

Nevertheless, in an effort to clarify the issue and avoid unnecessary motion practice,

Plaintiffs withdrew their objection and admitted this request. See, “Exhibit C”.

       As this issue has been rendered moot by Plaintiffs’ amended discovery

responses, the original responses do not bear upon, let alone satisfy, Defendant’s

burden. Yet, to reiterate, even if Plaintiffs had “refused to stipulate” as Defendant

erroneously claims, such a refusal would still not satisfy Defendant’s evidentiary

burden. As this Court explained in Dukes v. Circle K Stores Inc.:

               [T]he Court does not find that the amount in controversy
               is satisfied based on Dukes’s failure to stipulate that her
               damages are less than the requisite jurisdictional
               amount. See ECF No. 13 at 6. While a plaintiff’s refusal to
               stipulate that her damages fall below the jurisdictional
               amount is a factor to be considered when assessing the
               amount in controversy, this fact does not, in and of itself,
               establish that the amount in controversy is
20 | P a g e
      Case 5:21-cv-00027-MW-MJF Document 6 Filed 02/17/21 Page 21 of 30




               met. See Williams, 269 F.3d at 1320; see also Lamb, 2010
               WL 6790539, at *3 (quoting Devore v. Howmedica
               Osteonics Corp., 658 F. Supp. 2d 1372, 1380 (M.D. Fla.
               2009)).

Id., 318CV02037MCRMJF, 2018 WL 7288761, at *3 (N.D. Fla. Oct. 18, 2018)
(Rodgers, J.)

       Because Plaintiffs never “refused to stipulate” that the amount in controversy

was less than $75,000.00, and because even if they did it would not serve to satisfy

Defendant’s burden, Defendant has failed to establish the requisite amount in

controversy under 28 U.S.C. § 1332.

               d. No Evidence of Plaintiffs Fees.

       It is anticipated that Defendant may argue that the Court is required to

consider Plaintiffs’ claim for attorney fees when determining the amount in

controversy. Any such argument cannot bring this case within the jurisdictional

confines of 28 U.S.C. 1332.

       Initially, Defendant makes no mention of attorney fees in its Notice of

Removal, but instead relies solely upon the estimates. As a consequence, any

argument that the Plaintiffs’ claim for attorney fees serves as a basis for removal has

been waived. See, e.g., Ervast v. Flexible Products Co., 346 F.3d 1007, 1012 (11th

Cir. 2003)(“we decline the invitation to exercise jurisdiction on that basis because

Flexible had the burden to plead this basis in its notice of removal, and it did not”);

Assael v. Preferred Care Partners, Inc., 0:17-CV-62584-KMM, 2018 WL 6529530,


21 | P a g e
      Case 5:21-cv-00027-MW-MJF Document 6 Filed 02/17/21 Page 22 of 30




at *6 (S.D. Fla. Feb. 23, 2018)(ground for removal not appearing in

the Notice of Removal is waived);

       Additionally, even if Defendant had not waived this argument, any such

argument would fail for want of evidence. See, e.g., Armendariz, 2020 WL 6134262

at *3 (declining to consider attorney fees in determining the amount in controversy

where “Defendant has not submitted any affidavit, declaration, or other estimate of

the amount of attorneys’ fees Plaintiffs had incurred at the time of removal”); Kinsey

v. Husqvarna Constr. Prods. N. Am., Inc., No. 8:19-cv-2658-T-33TGW, 2019 WL

5718283, at *2 (M.D. Fla. Nov. 5, 2019) (Hernandez Covington, J.) (where

removing defendant “merely speculat[ed] and provide[d] no information about the

attorney’s fees [the plaintiff] actually incurred before removal,” the court would “not

include this amount in the amount in controversy calculation”). Thus, Plaintiffs’

claim for attorney fees cannot alter the inescapable conclusion that the amount in

controversy here falls short of $75,000.00.

               e. Nothing Has Changed.

       It is further expected that Defendant may claim that Plaintiffs are “changing

their tune” post-removal. Such assertion lacks merit; it is contradicted by the record.

Plaintiffs have made clear since the inception of this case that they seek less than

$75,000.00 in damages.

       As the Eleventh Circuit held in Roe v. Michelin N.A., Inc.:


22 | P a g e
      Case 5:21-cv-00027-MW-MJF Document 6 Filed 02/17/21 Page 23 of 30




                Eleventh Circuit precedent permits district courts to make
                “reasonable deductions, reasonable inferences, or other
                reasonable extrapolations” from the pleadings to
                determine whether it is facially apparent that a case is
                removable. Put simply, a district court need not “suspend
                reality or shelve common sense in determining whether
                the face of a complaint ... establishes the jurisdictional
                amount.” Instead, courts may use their judicial experience
                and common sense in determining whether the case stated
                in a complaint meets federal jurisdictional requirements.
                This approach is consistent with those of other circuits.

Id., 613 F.3d 1058, 1061–62 (11th Cir. 2010)(internal citations and footnotes
omitted).

       Notwithstanding, Courts in the Eleventh Circuit, consistent with United States

Supreme        Court   precedent,   have   deemed    post-removal    stipulations   and

representations, such as might be ascribed to Plaintiffs, to be proper “clarifications,”

rather than “changes,” to the amount in controversy. See, e.g., Sierminski v.

Transouth Financial Corp., 216 F.3d 945, 949 (11th Cir.2000) (“We align ourselves

with our sister circuits in adopting a more flexible approach, allowing the district

court when necessary to consider post-removal evidence in assessing removal

jurisdiction.”); Tolbert v. K-Mart, CA 06-0864-C, 2007 WL 778461, at *1 (S.D. Ala.

Mar. 8, 2007)(“[D]istrict courts in the Eleventh Circuit characterize a post-removal

amount-in controversy stipulation as a clarification permitted by St. Paul Mercury

Indem. Co. v. Red Cab Co., 303 U.S. 283, 58 S.Ct. 586, 82 L.Ed. 845 (1938), rather

than an amendment or post-removal action forbidden by the Supreme Court in St.

Paul.”; Spencer v. Safeway Ins. Co. of Alabama, Inc., CIV.A. 14-0380-CG-N, 2014
23 | P a g e
      Case 5:21-cv-00027-MW-MJF Document 6 Filed 02/17/21 Page 24 of 30




WL 5335825, at *4 (S.D. Ala. Oct. 20, 2014)(citing Hardy v. Jim Walter Homes,

Inc., Civil Action No. 06–0687–WS–B, 2007 WL 1889896, *3 & n. 6 (S.D. Ala.

June 28, 2007) (accepting plaintiffs’ post-removal affidavits averring that they do

not seek and will not accept more than $74,000 in damages, reasoning that “[u]nder

firmly entrenched Circuit precedent, these affidavits are properly considered to

clarify the amount in controversy at the time of removal”)); Land Clearing, 2012

WL 206171, at *4 & n. 5 (“Land Clearing’s evidence is exactly the sort of

clarification that courts examine in ascertaining whether the $75,000 amount-in-

controversy threshold was present when the notice of removal was filed. Plaintiff's

counsel’s insistence that his client does not seek, and will not accept, more than

$74,000 from defendants looms large in the jurisdictional inquiry, and merits

considerable deference.” (citing cases)); Davison, 2013 WL 4012654, at *3 (“Here,

fortunately for purposes of remand, the jurisdictional amount was ambiguous on the

face of complaint filed in state court, and the plaintiffs’ affidavit sheds some light

on their thinking at the time they filed their complaint. The first sentence begins,

‘Plaintiffs, and their undersigned counsel, irrevocably stipulate that the total amount

in controversy for this case for all claims of both Plaintiffs, collectively and in the

aggregate, is less than $75,000, exclusive of interests and costs ...’ As such, this

sentence is properly viewed as a ‘clarification.’” (citing cases)).




24 | P a g e
      Case 5:21-cv-00027-MW-MJF Document 6 Filed 02/17/21 Page 25 of 30




       Consistent with the above authority, Plaintiffs here have taken prompt,

appropriate and permissible measures post-removal to clarify, to the extent such may

be necessary, the amount in controversy in this case. As all doubts as to the damages

sought by Plaintiffs have been removed, and because the amount in controversy

irrefutably falls short of $75,000.00, remand is required.

               f. Plaintiffs are Entitled to an Award of Attorney Fees
                  and Costs.

       “If at any time before final judgment it appears that the district court lacks

subject matter jurisdiction, the case shall be remanded. An order remanding the case

may require payment of just costs and any actual expenses, including attorney fees,

incurred as a result of the removal.” 28 U.S.C. § 1447(c). “[T]he standard for

awarding fees should turn on the reasonableness of the removal.” Martin v. Franklin

Capital Corp., 546 U.S. 132, 141 (2005). Because Defendant’s removal was

manifestly unreasonable, the Court should award attorney fees and costs to

Plaintiffs.

       In Baisden, discussed supra, the plaintiff expressly pleaded that the amount

in controversy was less than $75,000.00 and submitted settlement demands of less

than $75,000.00. Id., 2020 WL 5798399 at *3. Notwithstanding the certainty

provided by the complaint and plaintiff’s own valuation of her claim, the defendant

removed the case relying upon a repair estimate. The Court not only granted the



25 | P a g e
      Case 5:21-cv-00027-MW-MJF Document 6 Filed 02/17/21 Page 26 of 30




plaintiff’s motion to remand, but also awarded attorney fees and costs to the plaintiff,

holding that:

                The applicable 28 U.S.C. § 1447(c) standard has been
                satisfied here. Defendant's removal was objectively
                unreasonable given that it was clear from the face of the
                Complaint—which was signed by Plaintiffs’ counsel as an
                officer of the Court subject to a duty of candor—that
                Plaintiffs were specifically seeking less than the
                jurisdictional threshold.

Id. at *3.

       Similarly, in Caceres v. Scottsdale Ins. Co., the defendant removed the

plaintiff’s claim citing to repair estimates totaling $91,862.51. Id., 19-CV-24163,

2019 WL 10058795, at *3 (S.D. Fla. Dec. 5, 2019), reconsideration denied, 19-CV-

24163, 2020 WL 977840 (S.D. Fla. Feb. 28, 2020). The Court granted the plaintiff’s

motion to remand, noting that after the payments already made by defendant were

subtracted from the repair estimates, the total amount in dispute was just $67,058.79.

Id. In awarding fees and costs to the plaintiff, the Court held:

                Defendant should have known to account for the payment
                made in connection with the 2019 claim when using
                Plaintiffs’ estimate of repairs as the basis for establishing
                the amount in controversy requirement for diversity
                jurisdiction. The Court concludes that Defendant did not
                have an objectively reasonable basis for removal under
                these circumstances. Therefore, Plaintiffs’ request for an
                award of attorney’s fees and costs incurred as a result of
                this removal is granted.

Id. at *5.


26 | P a g e
      Case 5:21-cv-00027-MW-MJF Document 6 Filed 02/17/21 Page 27 of 30




       In the instant case, as in Baisden, Plaintiffs’ Complaint and settlement

demands make clear that the amount in controversy is less than $75,000.00,

irrespective of the estimates relied upon by Defendant. Moreover, even if the

estimates in question were somehow relevant, just as the defendant in Caceres,

Defendant has purposefully ignored the prior payments that it made, despite the fact

that those payments must be taken into account. Finally, even in the face of

Plaintiffs’ considerable efforts to clarify Defendant’s purported confusion with

respect damages, Defendant remains intransigent and stubbornly clings to an

objectively unreasonable position. An award of attorney fees and costs here is well

warranted, consistent with the objectives of 28 U.S.C. § 1447(c). See, e.g., Martin,

546 U.S. at 133 (“The appropriate test for awarding fees under § 1447(c) should

recognize Congress’ desire to deter removals intended to prolong litigation and

impose costs on the opposing party[.]”)

      IV.      Conclusion

       The Eleventh Circuit has “long recognized [that] plaintiffs are ‘the master of

the complaint’ and are ‘free to avoid federal jurisdiction’ by structuring their case to

fall short of a requirement of federal jurisdiction. We permit this so long as the

method of avoidance is not fraudulent.” Scimone v. Carnival Corp., 720 F.3d 876,

882 (11th Cir. 2013); see also, Burns, 31 F.3d at 1097 n.12 (“Congress has

recognized and accepted that, in some circumstances, plaintiff can and will


27 | P a g e
      Case 5:21-cv-00027-MW-MJF Document 6 Filed 02/17/21 Page 28 of 30




intentionally avoid federal jurisdiction.”). The United States Supreme Court has

likewise recognized that a plaintiff desiring to have his case heard in state court may

“resort to the expedient of suing for less than the jurisdictional amount, and though

he would be justly entitled to more, the defendant cannot remove.” St. Paul Mercury

Indem. Co. 303 U.S. at 294. As such, when a “complaint’s ad damnum clause

specifically requests less than [the] jurisdictional amount[,] defendant must prove to

a legal certainty the required amount for removal[.]” GMAC Mortg. LLC v. Scott,

4:07CV157-RH/WCS, 2007 WL 9735117, at *1 (N.D. Fla. Sept. 23, 2007)(Hinkle,

J.)(citing Burns).

      In the case at bar, Defendant has fallen woefully short of proving to a legal

certainty that the amount in controversy exceeds $75,000.00. As expressly

countenanced by the United States Supreme Court in St. Paul, Plaintiffs have sued

for and will only seek below the jurisdictional amount. Accordingly, this Court lacks

subject matter jurisdiction and Plaintiffs’ Motion to Remand must be granted.

      WHEREFORE, Plaintiffs respectfully request an Order from this Honorable

Court:

      a. GRANTING Plaintiffs’ Motion to Remand and for Attorney Fees and

         Costs;

      b. REMANDING this case to the Circuit Court of the Fourteenth Judicial

         Circuit, in and for Bay County, Florida;


28 | P a g e
      Case 5:21-cv-00027-MW-MJF Document 6 Filed 02/17/21 Page 29 of 30




      c. AWARDING Plaintiffs attorney fees and costs incurred in bring the instant

         motion; and

      d. Any and all other relief deemed appropriate under the circumstances.



                                           Respectfully submitted by:

                                           /s/ Benjamin W. Raslavich
                                           BENJAMIN W. RASLAVICH, ESQ.
                                           Florida Bar No.: 0102808
                                           KUHN RASLAVICH, P.A.
                                           2110 West Platt Street
                                           Tampa, Florida 33606
                                           Telephone: (813) 422 – 7782
                                           Facsimile: (813) 422 – 7783
                                           ben@theKRfirm.com
                                           Counsel for Plaintiffs


     CERTIFICATION OF COMPLIANCE WITH LOCAL RULE 7.1(B)

       I HEREBY CERTIFY that counsel for Plaintiff has conferred with counsel

for Defendant in good faith with respect to the relief requested in this instant Motion

and that Defendant opposes the relief requested herein.

                                           /s/ Benjamin W. Raslavich
                                           BENJAMIN W. RASLAVICH, ESQ.
                                           Florida Bar No.: 0102808




29 | P a g e
      Case 5:21-cv-00027-MW-MJF Document 6 Filed 02/17/21 Page 30 of 30




                     LOCAL RULE 7.1(F) CERTIFICATE

       I HEREBY CERTIFY that the instant Motion and Memorandum contains

6,665 words.

                                          /s/ Benjamin W. Raslavich
                                          BENJAMIN W. RASLAVICH, ESQ.
                                          Florida Bar No.: 0102808


                         CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on February 17, 2021, I electronically filed the

foregoing with the Clerk of the Court using the CM/ECF. I also certify that the

foregoing document is being served this day on all counsel either via transmission

of Notices of Electronic Filing generated by CM/ECF or in some other authorized

manner for those counsel or parties who are not authorized to receive electronically

Notices of Electronic Filing.

                                          /s/ Benjamin W. Raslavich
                                          BENJAMIN W. RASLAVICH, ESQ.
                                          Florida Bar No.: 0102808




30 | P a g e
